325 F.2d 1019
UNITED STATES of America, Appellee,v.Julian David BROOKS, Appellant.
No. 9009.
United States Court of Appeals Fourth Circuit.
Argued January 7, 1964.
Decided January 9, 1964.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury. Edwin M. Stanley, Judge.
Michael G. Plumides, Charlotte, N. C. (Plumides & Plumides, Charlotte, N. C., on brief), for appellant.
William H. Murdock, U. S. Atty. (Roy G. Hall, Jr., Asst. U. S. Atty., on brief), for appellee.
Before HAYNSWORTH and BOREMAN, Circuit Judges, and HUTCHESON, District Judge.
PER CURIAM:


1
Affirmed on the opinion of the District Court. United States v. Brooks, 221 F. Supp. 852.


2
Affirmed.